Opinion by
Watkins, J.,
The subject matter of this appeal arises from the same factual situation and involves the same question of law decided by this Court in Charles A. Klinges, Inc. v. Camblos Construction Corp., 194 Pa. Superior Ct. 585, 168 A. 2d 916.
Jacob Bros. Lumber & Millwork Co., the plaintiff-appellant in this case, had a claim of |1050 against the same parties involved in the Klinges case and accordingly, this Court, on the petition of all parties in interest, and pursuant to Rule 57, decided that both cases be argued together, in all particulars, as if but a single appeal was involved. They were so argued and the opinion filed in the Klinges case, supra, is also applicable to this case.
Order reversed and judgment directed to be entered for the plaintiff-appellant on the pleadings.